DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Werlink (US 2018/0001350).

Regarding claim 1, Mofakhami discloses a system (see paragraph 0093: health monitoring system) comprising: 
a device (see paragraph 0093: mobile platform/aircraft);
a monitoring unit (see paragraphs 0092-0093) comprising:

at least one sensor coupled to the device and configured to detect vibrational frequency of the device (see Figs 8 and 9 and paragraphs 0031-0032, 0092, 0097, and 0099-0100: sensor for sensing mechanical wave/vibrations in the structure, sensor is coupled to the aircraft/structure, characteristic of the analyzed data includes frequency of waveform/vibrations); and
at least one processor coupled to the device and configured to process the vibrational frequency detected by the at least one sensor and assess the mechanical health of a device through the detected vibrational frequency (see Abstract and paragraphs 0031-0032, 0092, 0093, 0096-0097, 0108, 0122, and 0125: processor analyzes signal and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, includes detected frequency; and see Fig. 9 and paragraphs 0093: processor may be located on board).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor; 
wherein the sensor is configured to detect vibrational output that include resonant frequencies of the device; and 
wherein the processor is configured to process the resonant frequencies and assess the mechanical health of a device thought the detected resonant frequencies. 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Mofakhami and Karp do not expressly disclose wherein the sensor is configured to detect vibrational output that include resonant frequencies of the device; and
wherein the processor is configured to process the resonant frequencies and assess the mechanical health of a device thought the detected resonant frequencies. 

Werlink discloses a system for structural health monitoring (see Title and Abstract) wherein the sensor is configured to detect vibrational output that include resonant frequencies of the device (see paragraphs 0095-0096 and 0099-0100: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency); and
wherein the processor is configured to process the resonant frequencies and assess the mechanical health of a device thought the detected resonant frequencies (see paragraphs 0095, 0099-0100, and 0121: excites a structures natural frequency and 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 13, Mofakhami discloses a method for monitoring the mechanical health of a device (see Abstract and paragraphs 0006 and 0093: system and method for health monitoring), the method comprising:
activating at least one actuator configured to cause the device to vibrate (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations; see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators);
detecting, via at least one sensor, a vibrational output of the device (see Figs 8 and 9 and paragraphs 0031-0032, 0092, 0097, and 0099-0100: sensor for sensing mechanical wave in the structure, i.e. an output, sensor is coupled to the aircraft/structure, characteristic of the analyzed data includes frequency of waveform/vibrations);

wherein the processing resource is a processor coupled to the device (see Fig. 9 and paragraphs 0093: processor may be located on board).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor; 
wherein detected vibrational output includes resonant frequencies of the device; and
wherein the processor is configured to process the resonant frequencies and determine the mechanical health of a device based on the detected resonant frequencies.

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural 

Mofakhami and Karp do not expressly disclose wherein detected vibrational output includes resonant frequencies of the device; and
wherein the processor is configured to process the resonant frequencies and determine the mechanical health of a device based on the detected resonant frequencies.

Werlink discloses a system/method for structural health monitoring (see Title, Abstract, and paragraph 0075) disclose wherein detected vibrational output includes resonant frequencies of the device (see paragraphs 0095-0096 and 0099-0100: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency); and
wherein the processor is configured to process the resonant frequencies and determine the mechanical health of a device based on the detected resonant frequencies (see paragraphs 0018, 0095, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature and provides a good vs damages software alert). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Werlink, i.e. 

Regarding claim 20, Mofakhami discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a processor coupled to a device (see Fig. 2 and paragraphs 0096-0097: memory, non-transient form with instruction executable by a processor; and see Fig. 9 and paragraphs 0093: processor may be located on board) cause the processor to: 
send a signal to activate at least one activator coupled to the device (see Fig. 2 and paragraphs 0096-0097: processor may generate the interrogation signal used to drive actuator); 
receive vibrational output of the device detected by at least one sensor (see Fig. 2 and Abstract and paragraphs 0031-0032, 0092, 0093, 0096-0097, 0099-0100, 0122, and 0125: processor analyzes signal and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, characteristic of the analyzed data includes frequency of waveform/vibrations); 
process the vibrational output of the device (see Fig. 2 and Abstract and paragraphs 0092, 0093, 0096-0098, 0122, and 0125: processor analyzes signal and outputs a signal representative of a health condition of the structure, health indication based on the sensor data);

assess the mechanical health of the device by applying the algorithm, wherein the algorithm compares the vibrational output of the device detected by the at least one sensor to the healthy fingerprint of the device (see Abstract and paragraphs 0031-0032, 0092, 0093, 0096-0097, 0108, 0122, and 0125: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor; and 
wherein the received and processed vibrational output include resonant frequencies; and 
wherein the algorithm compares the resonant frequencies to the healthy fingerprint.  

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural 

Mofakhami and Karp do not expressly disclose wherein the received and processed vibrational output include resonant frequencies; and 
wherein the algorithm compares the resonant frequencies to the healthy fingerprint.  

Werlink discloses a system/computer processing method for structural health monitoring (see Title, Abstract, and paragraph 0075) wherein the received and processed vibrational output include resonant frequencies (see paragraphs 0095-0096 and 0099-0100: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency); and
wherein the algorithm compares the resonant frequencies to the healthy fingerprint (see paragraphs 0018, 0095, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant 

Regarding claim 4, Mofakhami, previously modified by Karp and Werlink, further discloses wherein the monitoring unit further comprising a stimulation source configured to supply a stimulation signal to the at least one actuator (see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators).

Regarding claim 7, Mofakhami discloses wherein the processing resource is configured to apply an algorithm comparing the detected vibrational output of the device against a healthy fingerprint of the device to assess the mechanical health of the device, wherein the healthy fingerprint is a vibrational frequency characteristic of the device when the device is free of mechanical defects (see paragraphs 0041, 0070, 0097-0098, and 0117: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, characteristic of the signal includes frequency).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor; and
wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device. 


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Mofakhami and Karp do not expressly disclose wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device. 

Werlink discloses wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Werlink, i.e. 

Regarding claim 14, Mofakhami, previously modified by Karp and Werlink, further discloses wherein activating the at least one actuator comprises providing a stimulation signal to the at least one actuator via a stimulation source (see Fig. 2 and paragraph 0097: processor/source provides an interrogation signal/stimulation signal used to drive the actuators).

Regarding claim 15, Mofakhami discloses wherein determining the presence or absence of a mechanical defect comprises applying, via the processing resource, an algorithm to compare the vibrational output of the device against a healthy fingerprint of the device, wherein the healthy fingerprint is a vibrational output of the device when the device has no mechanical defects (see paragraphs 0041, 0070, 0094 and 0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, output may be representative of structural damage, a level of structural damage).



Werlink discloses wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 16, Mofakhami further discloses wherein the algorithm comprises comparing at least one of the amplitude change, damping change, peak split, frequency shift and phase shift of the vibrational output of the device against a healthy fingerprint of the device (see paragraph 0116-0119).


Werlink discloses wherein the comparison includes at least one of the amplitude change, damping change, peak split, frequency shift and phase shift of the resonant frequencies of the device against a healthy fingerprint of the device (see paragraphs 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert; see Abstract, Fig. 6, and paragraphs 0018 and 0121: compassion shows an amplitude change). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 


Regarding claim 17, Mofakhami, previously modified by Karp and Werlink, further discloses retrieving the algorithm and the healthy fingerprint from a memory (see paragraphs 0041, 0070, 0098, and 0115: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, baseline stored in memory).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Werlink (US 2018/0001350), and Gallo (US 2015/0168353).

Regarding claim 5, Mofakhami, Karp, and Werlink do not expressly disclose wherein the at least one actuator and the at least one sensor comprise a single unit. 

Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Regarding claim 6, Mofakhami discloses wherein the actuator and sensor may each comprise one or more piezoelectric transducers (see paragraph 0099). 


Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Werlink (US 2018/0001350), and Wheeler (US 2020/0132567).

Regarding claim 8, Mofakhami, Karp, and Werlink do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a 

Regarding claim 9, Mofakhami, Karp, and Werlink do not expressly disclose wherein the monitoring unit further comprising a display device configured to display the pass-fail result.

Wheeler disclose a testing system wherein the monitoring unit further comprising a display device configured to display the pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 18, Mofakhami, Karp, and Werlink do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of 

Regarding claim 19, Mofakhami, Karp, and Werlink do not expressly disclose displaying the pass-fail result on a display device.

Wheeler disclose a testing system wherein the monitoring unit/method that comprises displaying the pass-fail result on a display device (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Werlink (US 2018/0001350), and Blais (US 2017/0239775).

Regarding claim 10, Mofakhami discloses wherein the system is configured to go into run mode during power up or periodically (see paragraph 0097: periodically interrogate the structure, i.e. run mode). 


Blais discloses wherein the monitoring unit is configured to go into run mode periodically during use (see paragraphs 0003 and 0014: periodically test during use). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Blais, i.e. periodically testing the system during its use, for the advantageous benefit of analyzing the structural integrity of the system as it experiences higher levels of stress. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Werlink (US 2018/0001350), and Inagaki (US 2015/0256943).

Regarding claim 11, Mofakhami, Karp, and Werlink do not expressly disclose wherein the monitoring unit is configured to go into run mode when commanded by an input.

Inagaki discloses a measurement unit wherein the measurement unit is configured to go into run mode when commanded by an input (see paragraphs 0110 and 0128). 
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Werlink (US 2018/0001350), and Weldon (US 2007/0006652).

Regarding claim 12, Mofakhami, Karp, and Werlink do not expressly disclose wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the resonant frequencies of the device.

Weldon discloses wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining vibrational data, including resonance frequency of a structure (see Abstract and paragraphs 0031 and 0068-0069). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Werlink with the teachings of Weldon, i.e. optimizing the placement of the sensors and actuators, for the advantageous benefit of increasing the sensitivity and accuracy of the structural health evaluations. Once modified, optimizing sensor placement, the modification would result in optimizing at least one sensor for obtaining the resonant frequencies of the device that was previously discussed above. 


Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgeson (US 2012/0070668) discloses a structural health monitoring system and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865